DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-7, 9-12, and 21- 29 stand rejected under Section 102, with claims 1, 5, 7, 21, 22, and 25-27 standing rejected, in the alternative, under Section 103.  Claims 9 and 21-29 stand rejected under Section 112(b).  Claims 9 and 21-29 stand objected to.  The drawings and specification stand objected to.  Claims 8 and 13-20 were previously canceled.
Applicants amended claims 1, 9, 21, 25, and 27-29, and provided replacement drawings and amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings and specification objections:  Applicants’ amendments overcome the objections to the drawings and specification and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings and specification are withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections.  The objections are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections.  The Section 112(b) rejections are withdrawn.

Claims 1-7, 9-12, and 21-23 are allowed.
Applicants’ amendments to claim 21 are such that claim 24 either does not further limit claim 21, or is an embodiment which is not supported by the originally filed application, as noted in the discussion below.  Thus, claim 24 is rejected under Section 112(a) for failing to meet the written description requirements and under Section 112(d) for failing to limit claim 21 further.  Applicants’ amendments to claim 25 are not supported by the originally filed application, thus claims 25-29 are rejected under Section 112(a) for failing to meet the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 25: This claims defines first and second bottom conductive lines that extend in a first direction, and first and second top conductive lines that extend in a second direction that is perpendicular to the first direction.  The claim later defines a middle conductive line that is between the first bottom conductive line and the first top conductive line.  The middle conductive line is shown in applicants’ Figure 31B.  However, in Figure 31B, the bottom conductive lines and the top conductive lines are parallel, while the middle conductive line is perpendicular to the bottom and top conductive lines.  Because the claimed embodiment is not supported by the originally filed disclosure, claim 25 is rejected for failing to meet the written description requirement.  
Claims 26-29 are rejected for depending from rejected base claim 25.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 24, which depends from claim 21:  Claim 21 has been amended to require direct contact between the first MTJ stack and the first bottom conductive line, and between the first via and the first bottom conductive line.  Claim 24 requires a bottom surface of the first MTJ stack and a bottom surface of the first via to be in contact with the first bottom conductive line.  Because the first MTJ stack and first via are already in direct contact with the first bottom conductive line, claim 24 does not further limit claim 21.  For these reasons, claim 24 is rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-7, 9-12, and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a first one of the top conductive lines is in direct contact with the second MTJ stack and the encapsulation layer”, in combination with the remaining limitations of the claim.

With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “wherein the first MTJ stack and the first via are arranged along the first direction and are in direct contact with the first bottom conductive line”, in combination with the remaining limitations of the claim.
With regard to claims 22 and 23: The claims have been found allowable due to their dependency from claim 21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897